Plnkelsnlel. J.
Plaintiff olalms damages in tie sum of two thous-aad dollars for personal Injuries sustained lay her, on Maroh 12 th. 1919, kascd upon tke negligent operation of a oar belonging to defendant oompany, operating on tke Broad street line.
_ TÍ)e okarge of negligence being tkst the oar wae suddenly started while plaintiff was alighting therefrom at the Corner of Eroad and r'Abadle Sts., causing her to fall and thereby sustaining severe injuries to her body.
To this petition, both defendants, tbs Mew Orleans Railway and Eight Company and the National Bursty Company, adopt tke same answer, claiming that plain tiff, whilst on the oar, and kefore it kad ooms to a nttsn stop at the proper crossing, following a passenger, stepped from the slowing moving oar when it was about five feet from its regular stopping piaos; the oar did not jolt nor did the Conduotor signal the oar to be started whilst plaintiff was getting out.
On the ons hand, it is contended, that belelving that the bell had been rung for the oar to stop, following a passenger who had gotten off the moving oar, she, plaintiff, with hsr foot on the steps, on the eve of alighting, hearing the hell ring, tke oar started jolting ksr violently, oauelng Injuries to ksr entire system, from whiok ske suffered for several weshe and up to tke time of the trial was still not a well woman; that she was advanced in age, 57 years of age, and in every respsot was without* fault, and that the oompany alone, and it's surety, wae wholly at fault, absolutely negligent, kenos liable for the sufferings for whioh aha prays she be awarded the sum of Two thousand dollars.
*118To this dafendante answer denying all tho allegations contained In the petition, assorting that if plaintiff was injured it was through har own fault entirely and not through* any negligence or fault of defendants.
In all character of eases of this olaae the evidence is conflicting, hut in this case wa are confronted with hut one witness the plaintiff herself, Shs asserts the foot of her injury, and as stated hy her amongst other allegations in her petition the fact that she in nowise oontrlbuto^to the oauae of her injury, hut on tho oontrary, beleiving the car had come to a stop, she was on the ere of alighting on tho bottom atop with har foot firmly fixed and her hands on the hanlo of the step of the oar when suddenly the car swerved and jolted which caused her to loose her balance, falling on the pavement, and hurt particularly her bach, spine and other portions of har body, and oausad her to be laid up for weeks; whilst testifying to that, comparatively looking well, she could do no work of any kind or character which she formally did about har houee or otherwise.
Except for the fast that har daughter who happened to bo riding in tho same car, but who had gotten out a block ahoad of her mother, /, therefore did not see the accident, but heard of it afterwarde, visited her mother, found her in bed and knew that she had been severely injured, from which Injuries she was still suffering whilst this case was being tried. The husband of the daughter also testified subetan-É&EíSyaSbaítoai&sJaryíxbmtxknawxHntfiiRjpt&fcsutxíiiahxaani-tlally to tho Injury, but knew nothing at all about th®. accident one way or the other.
The Doctor who attended plaintiff was not called ae a witness. On tho other hand defendant company had *119several witnesses. Of oourse, most of them were employees of defendant, particularly the c*&c¿uc%jí-, and they testified, in every reepeot, contrary to plaintiff, that is what she swore to, and on the other hand, oontradloted her in every materail statement gieon hy her. The ni-vtnrmnn --ultlml" swears taat he only rang the hell for the one stop, and that a * passenger alighted whilst the car was in very slow motion as is frequently done hy male passengers and sometimes hy female passengers, even children as we know, and he saw plaintiff, whilst the car was in motion imaeadlately behind a passsnge* who Jumped off and tne aooident or incident, whichever it might he termed, Happened in the way *a describes. In this r.e is horn out hy a witness not* in the defendants employ, whose statement of faot not. being present in Court was aoospted by both parties, and he firmly establishes just what the swore to.
Wallst it is true the authorities presented By plaintiff's Counsel are absolutely relevant and in point in so far as they go, hut unfortunately for plaintiff, the facts do not hear tnem out in our opinio*. On tae contrary we are decidedly and firmly of the opinio* that plaintiff has failed absolutely to make out a case as against the defendants, and we agree with a is Konorx the Judge a quo wao found for defendants. ^_



For the re-,sons assigned, it is ordered, adjudged and deoxeed, that tae Judgment of the lower Court be, and the 3ame is hereby affirmed with costs of both Courts to bo paid by plaintiff.
-Judgment Affirmed-